DETAILED ACTION
	
Allowable Subject Matter
Claims 1-4, 9-12 and 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach the main body has an accommodation portion with two opening ends; the antenna further comprises a second elastic film; the two opening ends are sealed by the first and second elastic films respectively; the accommodation portion is internally provided with a partition configured to divide the accommodation portion into a first accommodation portion and a second accommodation portion which are not communicated, the first elastic film is configured to seal the first accommodation portion, thereby forming the first volume variable cavity; the second elastic film is configured to seal the second accommodation portion, thereby forming a second volume variable cavity and in combination with the remaining claimed limitations.
Claim 16 is allowable over the art of record because the prior art does not teach the curvature adjustment unit is configured to adjust a curvature of the first elastic film through the volume or pressure change of the first medium; the at least one antenna unit is adhered to an outer surface of the first elastic film and configured to receive or send a wireless signal, the first medium contains a dopant and in combination with the remaining claimed limitations.
Claim 20 is allowable over the art of record because the prior art does not teach   the at least one antenna unit is adhered to an outer surface of the first elastic film and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Williamson et al. and Yoshimura et al. are cited as of interested and illustrated a similar structure to an antenna with a reconfigurable beam direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845